PER CURIAM.
Carl Ridgeway challenges an order by which his motion, pursuant to Rule of Criminal Procedure 3.850, was summarily denied. Appellant’s motion to allow credit for jail time is facially insufficient. See Wiggins v. State, 654 So.2d 1017 (Fla. 1st DCA 1995); Thomas v. State, 634 So.2d 175 (Fla. 1st DCA 1994). Accordingly, we affirm without prejudice to appellant filing a timely motion *101that comports with the requirements of Rule 3.850(e).
BARFIELD, C.J., and ERVIN and BENTON, JJ., concur.